Citation Nr: 0204049	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  00-05 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for the postoperative 
residuals of lumbar disc disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Dean



INTRODUCTION

The appellant had active service from July 1980 to June 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Roanoke Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


REMAND

Entitlement to service connection for a low back disability 
has been previously denied by unappealed rating actions dated 
in March 1985, July 1995, and January 1997.  The RO appears 
to have reopened the claim based upon the receipt of new and 
material evidence, and then denied the reopened claim as not 
well-grounded.  

In March 2000, the appellant was examined by a VA staff 
physician who opined that her current postoperative low back 
condition was either caused by a back injury which she 
reported as having occurred in service; or, alternatively, 
was directly caused by the service-connected right knee 
disability.  The Board is certainly prepared to affirm the 
reopening of the claim based upon this new and material 
evidence; however, for reasons which are not immediately 
apparent, the RO did not review this medical evidence before 
sending the appeal to the Board, nor did the RO issue a 
supplemental statement of the case informing the appellant 
and her representative of this medical evidence.

Furthermore, the Board has serious reservations about the 
adequacy of this medical opinion, as will be discussed below.  
Accordingly, a remand of this appeal is absolutely required 
in this case for reasons of due process, since the issuance 
of a supplemental statement of the case is not one of the 
additional development actions which can be accomplished by 
the Board from Washington, D.C., under new regulations found 
at 67 Fed. Reg. 3099-3106 (to be codified at 38 C.F.R. 
§§ 19.9, 19.31, 20.903, 20.1304).  

Moreover, there has been a significant change in the law 
during the pendency of this appeal.  The RO denied the 
reopened claim as not well-grounded in February 2000.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
Supp. 2001)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Thus, the VCAA is applicable to the present claim.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  

Finally, as previously mentioned, the Board has serious 
concerns about the adequacy of the March 2000 medical opinion 
in this case.  This medical opinion was based solely upon the 
verbal medical history given by the appellant to the 
examining physician in March 2000.  Thus, for example, the 
appellant's assertions that she sustained a significant low 
back injury in service, which formed the factual basis for 
the favorable medical opinion in March 2000, are not 
confirmed by the service medical records.  In addition, the 
appellant also failed to mention to the examiner in March 
2000 that her first postservice official medical examination 
in October 1984, including x-ray studies of the lumbar spine, 
failed to disclose any lumbar pathology; or that a private 
chiropractor who treated her in 1986 for lumbar spinal 
complaints also mentioned that these complaints followed her 
involvement in two automobile accidents.  The Board believes 
that a medical opinion concerning the merits of the current 
claim based upon a comprehensive review of the historical 
medical records contained in the claims file would be of 
great assistance in adjudicating the present appeal.  

Accordingly, this appeal is remanded to the RO for the 
following further actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  

2.  The RO should next forward the claims 
file to a VA physician with appropriate 
qualifications who should be requested to 
review the extensive historical material 
contained therein, including this remand, 
and then provide a written medical opinion 
concerning the following questions: (a) Is 
it probable, as likely as not, or unlikely 
that the appellant's lumbar disc disease 
was incurred during her period of active 
service from July 1980 to June 1984, or is 
otherwise related to an incident which 
occurred during that period of active 
service? and (b) Is it probable, as likely 
as not, or unlikely that the appellant's 
lumbar disc disease is proximately due to 
the service-connected right knee 
disability?  

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence (including the medical opinion 
requested herein and the March 2000 
medical opinion) and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, in accordance with proper appellate procedures, 
the case should be returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



